 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7   NORTHWEST SHEET METAL
     WORKERS ORGANIZATIONAL TRUST,
 8   et al.,
                   Plaintiffs,                     NO. MC19-0074RSL
 9           v.

10   D.J. MECHANICAL, INC.,                        ORDER VACATING WRIT OF
                                                   GARNISHMENT
11                        Defendant,

12   CHRISTENSEN, INC.,

13                        Garnishee.

14
            This matter comes before the Court on plaintiffs’ “Application for Judgment on
15
     Answer and Order to Pay.” Dkt. #7. On August 23, 2019, the Court declined to enter
16
     judgment on the ground that there was no evidence of the garnishee’s answer in the record.
17
     Plaintiffs were given thirty days in which to submit the necessary evidence and renew their
18
     request for entry of judgment. No timely submission having been made, the writ of
19
     garnishment in the above-captioned matter (Dkt. #5) is hereby VACATED.
20
            Dated this 3rd day of October, 2019.
21

22                                             A
                                               Robert S. Lasnik
                                                Unites States District Judge



     ORDER VACATING WRIT OF GARNISHMENT - Page 1
